Citation Nr: 0736416	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right wrist disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral elbow condition.  

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral thumb disorder.  

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right shoulder disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1946 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO).  

In October 2006, the veteran appeared at a hearing at the RO 
before a local hearing officer.  In September 2007, the 
veteran appeared at a videoconference hearing at the RO 
before the undersigned.  

In September 2007, the Board granted the veteran's motion to 
advance his appeal in the Board's docket.  

The issues of entitlement to service connection a low back 
disorder. The issues of entitlement to service connection for 
a left hand disorder, a right wrist disorder, a bilateral 
elbow disorder, and a bilateral thumb disorder, are remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.  

FINDINGS OF FACT

1. The RO denied service connection for residuals of a right 
wrist fracture, a bilateral thumb condition, a bilateral 
elbow condition, and a right shoulder condition in an August 
2002 rating determination.  The veteran was notified of this 
decision in September 2002 and did not appeal.  Thus, the 
decision became final.

2. Evidence received since the denial of service connection 
for residuals of a right wrist fracture, a bilateral thumb 
condition, a bilateral elbow condition, and a right shoulder 
condition in August 2002 raises a reasonable possibility of 
substantiating the claim.

3.  A low back disability, namely degenerative changes and 
possible compression fracture, is due to an injury in 
service.

4.  A right shoulder disability, namely degenerative changes, 
is due to an injury in service.



CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service 
connection for residuals of a right wrist fracture, a 
bilateral thumb condition, a bilateral elbow condition, and a 
right shoulder condition, is final.  38 U.S.C.A. § 7105 (c) 
(West 2002).

2.  Evidence received since the August 2002 determination is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a) (West 
2002 & Supp. 2007), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issues decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

New and Material-Service Connection

For purposes of this appeal new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2007).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions, to consider carefully 
the benefit-of-the-doubt rule, and to assist the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In August 2002, the RO denied service connection for 
residuals of a right wrist fracture, a bilateral thumb 
condition, a bilateral elbow condition, and a right shoulder 
condition.  In denying service connection for a bilateral 
thumb disorder, a bilateral elbow condition, and a right 
shoulder condition, the RO indicated that there was no 
medical evidence showing that any of these disorders was 
related to the veteran's period of service.  It observed that 
the military records center had reported on a number of 
occasions that the veteran's service medical records were not 
available since they were fire-related and that numerous 
attempts to locate the treatment records from 1946 had been 
unsuccessful.  

The RO found that although the veteran's private physician, 
L. Hahn, D.O., reported that the veteran had pains in the 
above areas since his military service, that conclusion was 
based upon history since Dr. Hahn had only treated the 
veteran since 1995.  It noted that service connection was 
denied for the above disorders since there was only medical 
evidence showing the claimed disabilities since 1995, almost 
50 years after service.  

With regard to the claim of service connection for residuals 
of a right wrist injury, the RO noted that while the claim 
was reopened, the evidence failed to show that this condition 
was incurred in or aggravated by service.  The RO observed 
that a January 1977 rating decision denied service connection 
for a right wrist condition as the medical evidence did not 
show that the condition was related to the veteran's military 
service.  The RO further noted that a January 1981 Board 
decision upheld the decision.  

The RO stated that service connection for a right wrist 
condition remained denied since there was no medical evidence 
connecting the condition to the veteran's military service.  
It observed that although the letter from Dr. Hahn indicated 
that the veteran had had wrist pain since service, he also 
noted that he had only treated the veteran since 1995 and 
that the statement was based upon history only.  The RO 
continued the denial since there was no medical evidence 
connecting the veteran's right wrist condition to his period 
of service.  

The veteran was notified of this decision in September 2002 
and did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105.

Evidence received subsequent to the August 2002 rating 
determination includes a letter from the veteran's wife; an 
April 2005 letter from Dr. Hahn; various morning reports from 
the veteran's period of service; the testimony of the veteran 
at his October 2006 RO hearing; and the testimony of the 
veteran at his September 2007 videoconference hearing before 
the undersigned.  

The veteran's wife related that she had seen the veteran come 
home with a cast on his right arm while in service.  The 
Board notes that this letter is similar to letters that have 
been associated with the veteran's claims folder at the time 
of the previous denials.  

In his April 2005 letter, Dr. Hahn again indicated that the 
veteran had been his patient since 1995.  Dr. Hahn again 
reported that the veteran had complaints of pain in his 
thumbs, wrists, and upper extremities, including his elbows 
and his right shoulder ever since the veteran had been a 
patient of his.  He stated that the veteran's pain had been 
present since the time of his military service and that the 
onset of the symptomatology was directly related to the 
inservice incident where he was thrown from the moving bus 
which caused him to land on his chest and hands resulting in 
multiple abrasions of the chest wall and persistent pain 
involving the limbs.  He noted that the veteran had had 
chronic pain since the time of the incident.  The letter is 
Dr. Hahn's February 2002 letter.  

At the October 2006 hearing, the veteran testified that that 
he sustained his claimed injuries while in service as a 
result of his falling off a moving bus.  

At his September 2007 hearing, the veteran again reported 
that the he sustained his claimed injuries when falling off a 
moving bus while stationed at Camp Kilmer.  He noted that 
following the accident he was carried over to the dispensary 
and was X-rayed and found to have a fracture of the navicular 
bone.  

The veteran reported that he was casted up to the elbow.  He 
also testified that he told them that his back hurt.  He 
stated that he could not stand for any length of time 
following the accident and that he was not initially found 
fit for overseas duty.  The veteran indicated that when he 
was eventually cleared for overseas duty, he was allowed to 
sleep in a bed as a result of his back problems.  He further 
reported that other service members would help him lift his 
duffle bag.  

The veteran indicated that when he was tossed out of the bus 
he landed chest and face first.  He also reported that he was 
not given any type of examination when he separated from 
service.  The veteran stated that upon his return he would go 
to the Carmac, which was a bath house, where he would receive 
steams and massages.  He further noted that he was seen by a 
private physician, Dr. Steel, for his back, hand, arms and 
fingers in the early 1950's.  He noted that he would talk to 
Dr. Steel about these problems when Dr. Steel was treating 
his mother for diabetes.  

The veteran also testified as to having receiving treatment 
from Drs. Miller and Myers for his back and arm.  He 
indicated that he had had these disorders from the time of 
his inservice injury and that he had had these pains on an 
everyday basis.

The previous denials were based on a lack of evidence showing 
any of the claimed disabilities until 1995, almost 50 years 
following the veteran's period of service.  The newly 
received evidence, which now includes the in depth testimony 
of the veteran at the October 2006 and September 2007 
hearings, shows a continuity of symptomatology between the 
veteran's current disorders and his period of service.  This 
was the basis for the prior denials.  The newly received 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); see Barr v. Nicholson, 21 
Vet App 303 (2007) (holding that a veteran's report of a 
continuity of symptomatology can be sufficient to establish 
service connection).  As such, the claims are reopened.


Low Back and Right Shoulder

The veteran's testimony provides competent evidence of an 
injury in service.  The service medical records are missing 
and there is no evidence contrary to the veteran's testimony.  
Dr. Hahn has provided the only competent opinion as to a link 
between current right shoulder and low back complaints and 
service.  That opinion is in favor of such a link.  The 
opinion is also supported by the veteran's testimony as to a 
continuity of symptomatology.

Dr. Hahn reported only the presence of low back and right 
shoulder pain.  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Evans 
v. West, 12 Vet. App. 22 (1998).  

VA treatment records dated in April 2002, show that the 
veteran's complaints of low back pain were attributed to 
degenerative changes and a possible compression fracture.  
The right shoulder complaints were attributed to degenerative 
changes.  A current disability was thus shown.  

The elements for service connection are satisfied and the 
claim for service connection for low back and right shoulder 
disabilities are granted.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right wrist disorder 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral elbow 
condition is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral thumb 
disorder is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder 
disorder is reopened.  

Service connection for a low back disorder is granted.

Service connection for a right shoulder disorder is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Based upon the testimony of the veteran and the statements 
from Dr. Hahn, a VA examination is needed to determine the 
nature and etiology of any current left hand, right wrist, 
bilateral hand, and bilateral elbow disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any elbow, right wrist, left 
hand, or bilateral thumb disorder.  All 
necessary test and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

The examiner should answer the following 
questions: Does the veteran have current 
bilateral elbow, right wrist, left hand, 
or bilateral thumb disorders.  

If so, is it at least as likely as not 
(50 percent probability or greater) that 
the current back, bilateral elbow, right 
wrist, left hand, bilateral thumb, or 
right shoulder disorder is related to the 
veteran's period of active service, 
including as a result of a fall from a 
moving bus in service?  The examiner 
should provide a rationale for the 
opinion.

2.  After completion of the above, if any 
of the claims are not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


